Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6, 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In claim 5, what constitutes “a first consumer?”  How is the electrical generator be provided by “a first consumer?”  Where is this “grid?” and how can it be fed into the grid?

In claim 14, what constitutes “a straightening machine transmission?”  How is the transmission is formed by a straightening machine transmission?

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 14, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, what constitutes “a first consumer?”  How is the electrical generator be provided by “a first consumer?”  Where is this “grid?” and how can it be fed into the grid?  In so far the claim is understood as any element providing the electrical to the machine by an operator meets the limitations of the claim.
In claim 6, what constitutes “a second consumer, a third consumer, and a forth consumer?”  How is the hydraulic pump, the pneumatic pump, and a shaft driving these each consumer?  In so far the claim is understood as any element providing the 
In claim 14, what constitutes “a straightening machine transmission?”  How is the transmission is formed by a straightening machine transmission?  In so far the claim is understood as any element providing a torque to the transmission meets the limitations of the claim.
In claim 16, the phrase, “preferably a steel strip” is indefinite and vague.  The claim fails to point out what is included or excluded by the claim language.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsunaga et al., U.S. Patent No. 5007272.
claim 16) that is to be wound up, comprising a holding device 14 in which at least one braking roller (34, 38) and at least one counterpart (36, 40) arranged adjacent to the at least one braking roller are arranged, wherein the at least one braking roller (34, 38) is rotatably mounted at axial end portions (i.e., no reference number, end portions of left and right, see figures 1 and 3) in the holding device 14, wherein the elongate medium 12 to be wound up can be led through between the at least one braking roller (34, 38) and the at least one counterpart (36, 40) and forms frictional contact with the at least one braking roller and the at least one counterpart, and an energy recovery device (i.e., 60, 62, 64, 90, 92, 116, using hydraulic cylinders, drive mechanisms, electric motors, which is inherently operated by an operator by pushing buttons on the control panel (not shown, since the operator is not manually lifting and rotating the device) claims 4-7,) which is coupled to the at least one braking roller (34, 38) and which is configured to act on the at least one braking roller with a predefined braking moment in order to brake the elongated medium that is to be wound up (not shown, see the specification referring to a recoiler which winds the steel material, which inherently comes from the unwinding reel of steel material), see figures 1-3.
	Regarding claims 2-3 and 14, as stated above, Matsunaga ‘272 discloses the at least one counterpart (36, 40) arranged in the holding device 14 is formed by at least one further braking roller (36, 40) or a slide base 130, wherein the at least one braking roller (34, 38) is coupled to the energy recovery device directly or via a transmission (64, 114, 120, 122, chains, claim 14), see figures 1-3.
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al., U.S. Patent No. 5007272.
	Regarding claim 8, as stated above, Matsunaga ‘272 shows two sets of braking rollers (34, 36, 38, 40) rather than a third pair of braking rollers.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add another set of pair of rollers as claimed by the applicant, in order to provide a more brake/tension to the material being feed in between the rollers.  
Regarding claims 10-13, as stated above, Matsunaga ‘272 discloses shafts (68, 70) with telescopic parts rather than spline shafts, and articulate joints (82, 84) rather than articulate shaft flanges, and input shafts (98, 100) for each brake roller using a brake mechanism (90, 92) and the transmission 64, see figures 1-3.
As stated above, the prior art of record shows all the elements except for using a particular shaft and articulate flange for each brake roller.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a particular type of shafts and flanges for driving the brake rollers since these elements are already well known in the industry as a choice of design consistent with typical shaft for this type of device.  Furthermore, applicant did not invent these types of shafts and flanges.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
5/27/21
/SANG K KIM/           Primary Examiner, Art Unit 3654